Citation Nr: 0116731	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  99-00 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date earlier than September 4, 
1997, for a grant of total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 1998 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
in Sioux Falls, South Dakota (RO) which granted entitlement 
to a TDIU, effective September 4, 1997.

The Board previously considered this matter in a July 2000 
decision which denied the claim of entitlement to a TDIU 
effective date prior September 4, 1997.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an October 2000 Order, the Court 
vacated the Board's July 2000 decision and remanded the case 
to the Board for development consistent with the Court's 
Order and the parties' Joint Motion for Remand and to Stay 
Further Proceedings (Joint Motion).


FINDINGS OF FACT

1.  The veteran's service connected disabilities are as 
follows:  post-traumatic stress disorder (PTSD), evaluated as 
70 percent disabling; shrapnel wounds of the right chest, 
left arm, left leg, right foot, left foot and ankle, and the 
mid-dorsum of the neck, each evaluated as 10 percent 
disabling; shrapnel wounds below the right eye and of the 
left hip, right hip, back, left shoulder, right arm and 
penis, and malaria, perforation of the left tympanic 
membrane, otitis externa and tinnitus, each evaluated as 
noncompensably disabling; the combined disability rating is 
90 percent.

2.  In November 1998 the RO granted entitlement to TDIU and 
increased the PTSD disability rating to 70 percent, both 
effective on September 4, 1997.

3.  The date of the TDIU claim was September 4, 1997.

4.  The record does not contain medical evidence showing the 
veteran to be unemployable as a result of service-connected 
disabilities at any time prior to September 4, 1997.


CONCLUSION OF LAW

The requirements for an effective date for an award of TDIU 
benefits prior to September 4, 1997, have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1997); 38 C.F.R. 
§§ 3.155, 3.157, 3.400, 20.204 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
for TDIU prior to September 4, 1997.

A veteran is entitled to TDIU upon showing that he has a 
service-connected disability or disabilities so severe as to 
render it impossible for an average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 3.340, 3.341, 4.16 (2000).  Determination 
of a TDIU effective date contemplates a two-step analysis 
whereby VA identifies, first, the date of claim for TDIU and, 
then, whether the veteran's entitlement to TDIU benefits was 
factually ascertainable within the year prior to the date of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 
3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  A claim may be either informal or formal.  Id.  An 
effective informal claim for TDIU need not specifically 
identify benefits sought provided that it expresses the 
veteran's belief that he is entitled to total disability 
benefits because of unemployability, or constitutes medical 
evidence showing entitlement those benefits.  38 C.F.R. 
§ 3.157; Servello v. Derwinski, 3 Vet. App. at 199.  For the 
purpose of determining the effective date, the RO should 
respond to an informal claim by providing the veteran with a 
formal claim form to be completed and returned to the RO 
within a year.  38 C.F.R. § 3.155.  If the veteran returns 
the completed form within a year or if the RO fails to 
provide a formal claim form, the effective date of a TDIU is 
based upon the date that the RO received the informal claim.  
Servello v. Derwinski, 3 Vet. App. at 200.

As noted in its July 2000 decision, the Board finds that 
although the veteran is service-connected for 18 
disabilities, all but one of which are rated as 10 percent 
disabling or less, the RO's determination of unemployability 
rests upon incapacity resulting from PTSD.  A VA physician 
who conducted a general medical examination in September 1998 
opined that none of the veteran's other service-connected 
disorders, alone or in combination, precluded substantially 
gainful employment.  Indeed, no argument made by the 
veteran's attorney in the December 1999 Brief and Argument in 
support of an earlier effective date addresses a disorder 
other than PTSD.  The veteran's counsel argues that medical 
evidence and the veteran's communications to the RO 
pertaining solely to PTSD support assignment of an earlier 
effective date for TDIU.  No provision of the Order or the 
Joint Motion questions this finding.  Therefore, the Board 
finds that resolution of this issue upon Court remand 
continues to turn upon facts pertaining only to the veteran's 
PTSD.

The Joint Motion stated that the Board's denial of an 
effective date for TDIU prior to September 4, 1997 in the 
Board's July 2000 decision, was based upon incomplete Board 
consideration the evidence before it.  Specifically, the 
Joint Motion stated that "the BVA only appeared to consider 
evidence dated within the one year period prior to September 
4, 1997.  (BVA decision at 6)."  Failure to have considered 
all of the evidence of record in reaching the July 2000 
decision necessitates additional Board consideration of this 
matter.  See Hazan v. Gober, 10 Vet. App. 511, 521-522 
(1997).  The Board will proceed to consider all evidence 
concerning the veteran's PTSD disability dated before one 
year prior to September 4, 1997.  In the event review of 
additional evidence shows that total disability due to PTSD 
is ascertainable earlier than one year before September 4, 
1997, the Board shall consider assigning an earlier effective 
date.  See Hazan v. Gober, 10 Vet. App. at 521-522.  
Otherwise, the September 4, 1997, TDIU effective date will 
remain unchanged.

There is no evidence that the veteran had PTSD or by another 
acquired psychiatric disorder during service or for several 
years thereafter.  His service medical records include no 
evidence of his having sought or received treatment or a 
diagnosis for a mental disorder including PTSD.  An April 
1970 separation examination report included a normal clinical 
psychiatric evaluation.  Postseparation records of VA 
examinations in June 1970 and 1971, and VA hospitalization 
and treatment from May to June 1972, November 1973 and from 
November 1973 to April 1979 include no evidence of complaints 
or a diagnosis for a psychiatric disorder.

The first evidence of the veteran's psychiatric disorder is a 
report of his VA hospitalization from November to December 
1978 for an acute psychotic episode diagnosed as acute, 
paranoid schizophrenia.  The treating physician noted that 
upon his release the veteran reported plans to live on his 
farm and continue farming for a livelihood.

Careful review of all records associated with the claims file 
discloses no psychiatric, medical or other evidence from 
which unemployability due to PTSD was ascertainable prior to 
September 4, 1997.  To the contrary, the claims file is 
replete with evidence showing that the veteran continued to 
work and to be capable of working to at least that date.  For 
example, he notified the RO in May 1981 of his need to take 
up to a month off work because of an unrelated ankle 
disorder.  During VA hospitalization for another unrelated 
disorder in May 1988, the veteran reported working on a ranch 
with and around power equipment.  VA mental treatment records 
from February 1989 include the veteran's report of "doing 
more physical work."  A VA psychiatrist who examined the 
veteran noted in a report which the RO received in May 1989 
that the veteran ran a nearly 4000 acre ranch and farm 
substantially by himself and that he was employable.  VA 
treatment records from November 1991 report the veteran's 
discussion of possibly getting a job and leasing out his 
land.  In a June 1992 written statement the veteran informed 
the RO that he "cannot work any length of time without 
resting" and that he was having trouble dealing with people 
with whom he had to deal to run his ranch and farm.  The VA 
psychiatrist who examined the veteran in June, July and 
August 1992 found him to be employable.  VA treatment records 
from May, June and July 1995 document the veteran's 
complaints of problems related to his running his busy ranch.  
In an August 1995 statement the veteran informed the RO that 
his PTSD symptoms had become so severe that he had turned 
over essentially all his ranch and financial decision-making 
to his family.  However, a report of an October 1995 VA 
psychiatric examination noted that the veteran continued to 
run his ranch.  The report did not include a psychiatrist's 
opinion regarding the veteran's ability to work.  The veteran 
informed a VA therapy group in August 1997 that he was 
seriously considering reducing the stress of his left by 
selling off about half his cattle and eventually getting out 
of the ranching profession, but there is no evidence of 
record that he did so on or before September 4, 1997.

The Board notes that, in August 1995, the veteran filed a 
claim of entitlement a rating in excess of the 30 percent 
then assigned for his service-connected PTSD.  The claim 
stated that worsening PTSD required the veteran to turn over 
much responsibility for managing his ranch to his wife and 
son, that he no longer had the patience to make mechanical 
repairs on his ranch and farm machinery, and that he had 
increasing sleep impairment and problems with interpersonal 
relationships.  After perfecting an appeal to a November 1995 
RO decision which denied his claim, the veteran testified at 
a June 1996 RO hearing that he participated "about 50 
percent or less" in active ranch management, supervised a 
hired man, and found PTSD medication and treatment to have 
been effective.  The veteran also testified as follows:

I can ranch, I can raise a family, and I 
do the best I can.  I do the very best I 
can.  But there's days that I don't 
function very good, or I don't function 
at all.  And there's days that I function 
very well.
* * *
I struggle with [PTSD] a little bit every 
day.  And it really hasn't gotten out of 
hand, it hasn't gotten out of hand for 
sometime, where I've had to be 
hospitalized, where I couldn't function.  
But I have problems on a daily basis.

In April 1997, after the RO increased the veteran's PTSD 
rating to 50 percent in November 1996, the veteran provided 
the RO with a statement expressing satisfaction with the 50 
percent evaluation and withdrawing his appeal on the issue of 
entitlement to an increased evaluation for PTSD.  Applicable 
regulations provide that a substantive appeal may be 
withdrawn in writing by the appellant at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (b)(c) 
(1999).  In the instant case, the Board finds that, in April 
1997, the veteran  effectively withdrew his appeal on the 
issue of entitlement to an increased evaluation for PTSD.  

The veteran filed another claim for an increased PTSD 
evaluation on September 4, 1997, describing increasing 
functional difficulties running his ranch.  He stated that 
PTSD medication left him unable to drive, thereby rendering 
him unable "to ranch or hold down most any job."  In 
February 1998, the RO continued the 50 percent rating.  In 
May 1998 the veteran filed another claim for an increased 
PTSD rating claim and a formal TDIU claim, on VA Form 21-
8940, Veteran's Application For Increased Compensation Based 
On Unemployability.  In November 1998, the RO granted both a 
70 percent evaluation for PTSD and a TDIU effective on 
September 4, 1997.

The Board has reviewed all pertinent evidence pertaining to 
the year prior to September 4, 1997, and to the period of 
time after the veteran's separation from service until 
September 4, 1996, and finds that there is no credible or 
convincing evidence that the veteran was unable to engage in 
a substantially gainful occupation due to PTSD prior to 
September 4, 1997.  Accordingly, the Board concludes that the 
effective date of the veteran's TDIU should be September 4, 
1997, and that entitlement to an effective date earlier than 
September 4, 1997, for a TDIU grant is not established.  38 
U.S.C.A. §§ 5107, 5110; 38 C.F.R. § 3.400(o).




ORDER

Entitlement to an effective date earlier than September 4, 
1997, for a grant of TDIU is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 

